DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2020 has been entered.
Response to Arguments
This Office Action is in response to the amendment filed on October 19, 2020.  As directed by the amendment, Claims 1, 10, and 15 have been amended.  Claims 2, 22, and 23 have been canceled.  Claims 1, 3-7, 9-12, 14-16, 18-21 are pending in the instant application.
In Applicant’s Remarks, Applicant has requested an interview to resolve matters and to avoid the issuance of another Office Action (Remarks: Page 15).  However, Examiner has reviewed the current amendments provided by the Applicant and does not believe that the amendments are enough to overcome the current 35 USC 103 rejection.  Examiner also does not believe Applicant’s arguments are persuasive and reasons for this have been provided below.  Furthermore, Examiner does not believe that having an interview before this Office Action is filed would further expedite the prosecution due to the minimal changes done by the amendments and the arguments being not persuasive.  Examiner also currently does not have any suggestions regarding proposed amendments.  If the Applicant has any questions or would like to 
Regarding the Office Action filed July 17, 2020:
Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but they are not persuasive.
Regarding the prior art Gupta, Applicant argues that the claim limitation of “only” is excluding the pre-wear mode from having oxygen sources other than cabin air.  Applicant believes that the depletion of the stand-by oxygen supply 24 and then providing cabin air is not analogous to providing only cabin air in the pre-wear mode.  Therefore, Applicant believes that Gupta does not disclose the pre-wear mode being claimed (Remarks: Pages 9-12).
Examiner respectfully disagrees with this argument.  The claim limitation is broader than what the Applicant is arguing.  By broadest reasonable interpretation, a “mode” is one of a series of ways that a machine can be made to work.  Gupta is in the “pre-wear mode” in instances when only cabin air is provided (Gupta: Column 11, Lines 16-19) and in which the standby oxygen runs out (Gupta: Figs 2-3).  The system of Gupta is working in such a way that the cabin air is only provided when the standby oxygen runs out since in those instances, there is no other oxygen source that the pilot can breathe from.  Applicant is not claiming the particular instances in which cabin air is provided throughout and is not claiming the cabin air is a completely separate gas line from the other oxygen sources.  Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 
Regarding prior art McGrady, Applicant argues that McGrady doesn’t disclose the claimed invention and believes that McGrady does not exclude oxygen from the preventive oxygen supply (Remarks: Pages 13-14).
Examiner respectfully disagrees with this argument.  As shown in Examiner’s response above, McGrady does teach the claimed invention.  Applicant has yet to show how McGrady does not teach the claimed invention when it is clear that McGrady has three oxygen sources and is choosing the oxygen source based on the switching of the valve (McGrady: Fig 3; Column 1, Lines 29-50; Column 4, Lines 30-45).  By doing so, only cabin air is being provided to the pilot/user when the cabin air is selected by the valve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 10-12, 15, 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 4,651,728) in view of McGrady et al. (US 5,022,393) or, in the alternative, in view of McGrady et al. (US 5,022,393) and Phillips (US 7,255,104).
Regarding Claim 1, Gupta discloses an oxygen supply system (10, Fig 1) for providing an adequate oxygen supply mode in an aircraft, the oxygen supply system comprising: a preventive 
Gupta fails to disclose only cabin air is provided to a user via the preventive oxygen dispenser; an emergency oxygen mask.
However, Gupta teaches the emergency oxygen dispenser comprises an emergency oxygen mask (Gupta: 79 is connected to the mask 12, Fig 1; 154 and 152 leads to the second crew member, Fig 1; breathing system 10 is suited for servicing more than one pilot or crew member, the second crew member would be provided a breathing system that is duplicate of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add multiple masks connected to the system of Gupta that are connected to the emergency oxygen dispenser, as taught by Gupta, to provide oxygen to multiple pilots and/or crew members that might be on the same aircraft (Gupta: Column 13, Lines 36-44).  Having multiple masks allow multiple people to receive the same oxygen from the same system on the aircraft and allows each person to individually control what oxygen source they want.  Additionally, people would not be required to share masks in the event of an emergency.  Furthermore, people are capable of switching masks depending on their preference or size of the mask.  
Gupta fails to teach only cabin air is provided to a user via the preventive oxygen dispenser.
However, McGrady, of the same field of endeavor, teaches an improved apparatus and method for warning a pilot of life-support system failures (Abstract) including only cabin air (cabin air, Fig 3) can be provided to a user (breathing gas selector valve configured to provide cabin air to user, Fig 3; if on-board oxygen generation system is not functional, pilot may always breathe cabin air, Column 1, Lines 45-48; cabin air is provided if aircraft cabin is below 10,000 feet, Column 9, Lines 13-19) via a preventive oxygen dispenser (breathing mask, Fig 3) to ensure the pilot is able to breathe in the event the on-board oxygen generation system does not function (Column 1, Lines 45-48) and when the aircraft is below 10,000 feet (Column 9, Lines 13-19).

In the alternative, Gupta fails to disclose a pre-wear mode which is user-selectable using a preventive mode selection switch; only cabin air can be provided to a user via the preventive oxygen dispenser; the preventive oxygen supply system and the emergency oxygen supply system at least partly share a same oxygen source; an emergency oxygen mask.
However, Gupta teaches the emergency oxygen dispenser comprises an emergency oxygen mask (Gupta: 79 is connected to the mask 12, Fig 1; 154 and 152 leads to the second crew member, Fig 1; breathing system 10 is suited for servicing more than one pilot or crew member, the second crew member would be provided a breathing system that is duplicate of the breathing system 10 in Fig 1, Column 13, Lines 36-44; a duplicate breathing system and multiple pilots and/or crew members imply a second mask that could be used in emergencies) to provide oxygen to multiple pilots and/or crew members that might be on the same aircraft (Gupta: Column 13, Lines 36-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add multiple masks connected to the system of 
Gupta fails to teach a pre-wear mode which is user-selectable using a preventive mode selection switch; only cabin air can be provided to a user via the preventive oxygen dispenser; the preventive oxygen supply system and the emergency oxygen supply system at least partly share a same oxygen source.
However, McGrady, of the same field of endeavor, teaches an improved apparatus and method for warning a pilot of life-support system failures (Abstract) including a pre-wear mode (mode at which pilot is breathing cabin air, Fig 3; if on-board oxygen generation system is not functional, pilot may always breathe cabin air, Column 1, Lines 45-48) which is user-selectable using a preventive mode selection switch (pilot manually selects oxygen to be supplied, Column 10, Lines 56-68; if pilot selects standby oxygen source but no standby oxygen is available, either cabin air or oxygen from on-board oxygen generation system is provided, Column 11, Lines 9-22); only cabin air (cabin air, Fig 3) can be provided to a user (breathing gas selector valve configured to provide cabin air to user, Fig 3; if on-board oxygen generation system is not functional, pilot may always breathe cabin air, Column 1, Lines 45-48; cabin air is provided if aircraft cabin is below 10,000 feet, Column 9, Lines 13-19) via a preventive oxygen dispenser (breathing mask, Fig 3) to ensure the pilot is able to breathe in the event the on-board oxygen 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve to allow cabin air to flow to the pilot through the mask, as taught by McGrady, to ensure the pilot is able to breathe in the event the on-board oxygen generation system does not function by providing a manual option (McGrady: Column 1, Lines 45-48) and when the aircraft is below 10,000 feet (McGrady: Column 9, Lines 13-19).  This added modification would allow the pilot to breathe cabin air without having to remove the mask which allows the pilot to switch oxygen sources more quickly and increases convenience.  Additionally, if the aircraft is at an altitude that is below 10,000 feet, pressurized oxygen sources or on-board oxygen generation systems would not be required which reduces waste of resources.  Furthermore, allowing the pilot to manually switch the oxygen sources gives more control to the pilot in the event that the pilot requires a particular oxygen source to breathe through and if the pilot does not want to rely on automated oxygen systems.  
Gupta-McGrady combination fails to teach the preventive oxygen supply system and the emergency oxygen supply system at least partly share a same oxygen source.
However, Phillips, of the same field of endeavor, teaches a breathing gas supply system for supplying breathing gas in an aircraft (Abstract) including a preventive oxygen supply system (24, Fig 1) and an emergency oxygen supply system (22, Fig 1) at least partly share (22 and 24 share 12 and 14, Fig 1) a same oxygen source (12 and/or 14, Fig 1) to economically provide fresh cabin air without having separate normal breathing and emergency breathing systems 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to merge the stand-by oxygen source with the emergency oxygen source of Gupta-McGrady combination to come from one shared oxygen source, as taught by Phillips, to economically provide fresh cabin air without having separate normal breathing and emergency breathing systems (Phillips: Column 2, Lines 8-12) and to support the goal for fuel economy in civilian aircraft by reducing weight (Phillips: Column 1, Lines 45-51).

    PNG
    media_image1.png
    770
    1207
    media_image1.png
    Greyscale

Regarding Claim 3, Gupta-McGrady-Phillips combination teaches the preventive oxygen dispenser comprises a mask (Gupta: breathing gas is delivered to the pilot by means of a mask 12, Column 6, Lines 66-67) or a nasal cannula.

Regarding Claim 5, Gupta-McGrady-Phillips combination teaches the preventive oxygen dispenser is connectable to the preventive oxygen source by a mechanical connection (Gupta: mask 12 is connected to the regulator 14 via the personal equipment connector 114, Column 13, Lines 28-30; the connection is made in a mechanical aircraft, Column 2, Lines 33-35).
Regarding Claim 7, Gupta-McGrady-Phillips combination teaches the preventive oxygen controller comprises an indicator (Gupta: 106 and 108, Fig 2) for indicating a current mode (Gupta: 106 and 108 indicate to pilot the source of breathing gas, Column 12, Lines 26-27) of the preventive oxygen controller.
Regarding Claim 16, Gupta-McGrady-Phillips combination teaches the personalized preventive oxygen dispenser is adapted in size, fit, and/or comfort to meet specific needs of the user (Gupta: mask 12 must be adapted to the specific needs in size and fit to be worn on the pilot’s face in order to function properly, Column 6, Lines 66-67).
Regarding Claim 18, Gupta-McGrady-Phillips combination teaches the indicator is configured to display a visual signal by a display or LED lamp (Gupta: warning lights, caution light display, other aircraft panels to provide required system status or warnings, Column 12, Lines 26-33).
Regarding Claim 19, Gupta-McGrady-Phillips combination teaches the preventive oxygen controller can be coupled to the emergency oxygen supply system, such that the preventive oxygen controller is configured to shut down automatically (Gupta: if the onboard generating means and stand-by supply means are malfunctioning, then it will switch to the 
Regarding Claim 10, Gupta discloses a method for providing an adequate oxygen supply mode in an aircraft, the method comprising: providing the aircraft with an oxygen supply system (10, Fig 1) having a preventive oxygen supply system (10 excluding 26, 75, 77, 79, 36, and/or 52, Fig 1; System 1, see Drawing of Fig 1 below) comprising: a preventive oxygen source (22 and/or 24, Fig 1) comprising a first high pressure oxygen cylinder (24, Fig 1; similar to stand-by supply means, emergency supply means may also be form of breathing gas storage reservoir, 
Gupta fails to disclose only cabin air is provided to a user via the preventive oxygen dispenser; an emergency oxygen mask.
However, Gupta teaches the emergency oxygen dispenser comprises an emergency oxygen mask (Gupta: 79 is connected to the mask 12, Fig 1; 154 and 152 leads to the second crew member, Fig 1; breathing system 10 is suited for servicing more than one pilot or crew member, the second crew member would be provided a breathing system that is duplicate of the breathing system 10 in Fig 1, Column 13, Lines 36-44; a duplicate breathing system and multiple pilots and/or crew members imply a second mask that could be used in emergencies) to provide 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add multiple masks connected to the system of Gupta that are connected to the emergency oxygen dispenser, as taught by Gupta, to provide oxygen to multiple pilots and/or crew members that might be on the same aircraft (Gupta: Column 13, Lines 36-44).  Having multiple masks allow multiple people to receive the same oxygen from the same system on the aircraft and allows each person to individually control what oxygen source they want.  Additionally, people would not be required to share masks in the event of an emergency.  Furthermore, people are capable of switching masks depending on their preference or size of the mask.  
Gupta fails to teach only cabin air is provided to a user via the preventive oxygen dispenser.
However, McGrady, of the same field of endeavor, teaches an improved apparatus and method for warning a pilot of life-support system failures (Abstract) including only cabin air (cabin air, Fig 3) can be provided to a user (breathing gas selector valve configured to provide cabin air to user, Fig 3; if on-board oxygen generation system is not functional, pilot may always breathe cabin air, Column 1, Lines 45-48; cabin air is provided if aircraft cabin is below 10,000 feet, Column 9, Lines 13-19) via a preventive oxygen dispenser (breathing mask, Fig 3) to ensure the pilot is able to breathe in the event the on-board oxygen generation system does not function (Column 1, Lines 45-48) and when the aircraft is below 10,000 feet (Column 9, Lines 13-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve to allow cabin air to flow to the 
In the alternative, Gupta fails to disclose a pre-wear mode which is user-selectable using a preventive mode selection switch; only cabin air can be provided to a user via the preventive oxygen dispenser; the preventive oxygen supply system and the emergency oxygen supply system at least partly share a same oxygen source; an emergency oxygen mask.
However, Gupta teaches the emergency oxygen dispenser comprises an emergency oxygen mask (Gupta: 79 is connected to the mask 12, Fig 1; 154 and 152 leads to the second crew member, Fig 1; breathing system 10 is suited for servicing more than one pilot or crew member, the second crew member would be provided a breathing system that is duplicate of the breathing system 10 in Fig 1, Column 13, Lines 36-44; a duplicate breathing system and multiple pilots and/or crew members imply a second mask that could be used in emergencies) to provide oxygen to multiple pilots and/or crew members that might be on the same aircraft (Gupta: Column 13, Lines 36-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add multiple masks connected to the system of Gupta that are connected to the emergency oxygen dispenser, as taught by Gupta, to provide oxygen to multiple pilots and/or crew members that might be on the same aircraft (Gupta: 
Gupta fails to teach a pre-wear mode which is user-selectable using a preventive mode selection switch; only cabin air can be provided to a user via the preventive oxygen dispenser; the preventive oxygen supply system and the emergency oxygen supply system at least partly share a same oxygen source.
However, McGrady, of the same field of endeavor, teaches an improved apparatus and method for warning a pilot of life-support system failures (Abstract) including a pre-wear mode (mode at which pilot is breathing cabin air, Fig 3; if on-board oxygen generation system is not functional, pilot may always breathe cabin air, Column 1, Lines 45-48) which is user-selectable using a preventive mode selection switch (pilot manually selects oxygen to be supplied, Column 10, Lines 56-68; if pilot selects standby oxygen source but no standby oxygen is available, either cabin air or oxygen from on-board oxygen generation system is provided, Column 11, Lines 9-22); only cabin air (cabin air, Fig 3) can be provided to a user (breathing gas selector valve configured to provide cabin air to user, Fig 3; if on-board oxygen generation system is not functional, pilot may always breathe cabin air, Column 1, Lines 45-48; cabin air is provided if aircraft cabin is below 10,000 feet, Column 9, Lines 13-19) via a preventive oxygen dispenser (breathing mask, Fig 3) to ensure the pilot is able to breathe in the event the on-board oxygen generation system does not function by providing a manual option (Column 1, Lines 45-48) and when the aircraft is below 10,000 feet (Column 9, Lines 13-19).

Gupta-McGrady combination fails to teach the preventive oxygen supply system and the emergency oxygen supply system at least partly share a same oxygen source.
However, Phillips, of the same field of endeavor, teaches a breathing gas supply system for supplying breathing gas in an aircraft (Abstract) including a preventive oxygen supply system (24, Fig 1) and an emergency oxygen supply system (22, Fig 1) at least partly share (22 and 24 share 12 and 14, Fig 1) a same oxygen source (12 and/or 14, Fig 1) to economically provide fresh cabin air without having separate normal breathing and emergency breathing systems (Column 2, Lines 8-12) and to support the goal for fuel economy in civilian aircraft by reducing weight (Column 1, Lines 45-51).



    PNG
    media_image1.png
    770
    1207
    media_image1.png
    Greyscale

Regarding Claim 11, Gupta-McGrady-Phillips combination teaches a selection (Gupta: selection to wear or not wear the mask 12; McGrady: breathing gas selector valve configured to provide cabin air to user, Fig 3; if on-board oxygen generation system is not functional, pilot may always breathe cabin air, Column 1, Lines 45-48; cabin air is provided if aircraft cabin is below 10,000 feet, Column 9, Lines 13-19; the pilot being required to switch to the supply and the pilot being able to always breathe cabin air as a third source of oxygen, Column 1, Lines 29-
Regarding Claim 12, Gupta-McGrady-Phillips combination teaches the cabin altitude threshold is determined depending on national flight regulations, an aircraft type, and/or a number of crew members (Gupta: altitude threshold is preselected, Column 11, Lines 9-12; all aircraft vary in flight regulations, aircraft type, and in number and qualifications of crew members.  Thus, the cabin altitude threshold will be dependent on the limits and bounds that are placed by the specific aircraft being flown by the pilot).
Regarding Claim 20, Gupta-McGrady-Phillips combination teaches comprising automatically shutting down the preventive oxygen controller (Gupta: if the onboard generating means and stand-by supply means are malfunctioning, then it will switch to the emergency supply means as a backup by disconnecting from the onboard generating means and stand-by supply means, Column 3, Lines 18-27; automatic control means can select the breathing gas from one of three breathing gas sources including the emergency supply means; McGrady: when on-board oxygen generation system malfunctions, operational status and amount of oxygen in standby oxygen supply determines whether pilot uses standby supply or cabin air, Column 1, Lines 61-68 and Column 2, Lines 1-5) upon receipt of a signal (Gupta: signal to switch to the emergency supply means via automatic control means, Column 4, Lines 8-12; McGrady: 304 
Regarding Claim 15, Gupta discloses an aircraft (aircraft that contains 10, Column 2, Lines 33-35) comprising an oxygen supply system (10, Fig 1) for providing an adequate oxygen supply mode in the aircraft, the oxygen supply system comprising: a preventive oxygen supply system (10 excluding 26, 75, 77, 79, 36, and/or 52, Fig 1; System 1, see Drawing of Fig 1 below) comprising a preventive oxygen source (22 and/or 24, Fig 1) comprising a first high pressure oxygen cylinder (24, Fig 1; similar to stand-by supply means, emergency supply means may also be form of breathing gas storage reservoir, such as oxygen bottle or cylinder, stand-by supply means or standby supply cylinder, Column 5, Lines 15-30; stand-by supply is gas of high oxygen content, Column 10, Lines 25-40) and/or an on-board oxygen generating system (22, Fig 1); a preventive oxygen dispenser (12, Fig 1) that is connectable (12 is in connection with 22, 24, and 26, Fig 1; regulated gas is delivered to mask, Column 7, Lines 4-7) to the preventive oxygen source; a cabin altitude detector (94, Fig 1); and a preventive oxygen controller (78, Fig 1; 83, Fig 2) configured to provide at least the following modes: a pre-wear mode (mode when only 
Gupta fails to disclose only cabin air is provided to a user via the preventive oxygen dispenser; an emergency oxygen mask.
However, Gupta teaches the emergency oxygen dispenser comprises an emergency oxygen mask (Gupta: 79 is connected to the mask 12, Fig 1; 154 and 152 leads to the second crew member, Fig 1; breathing system 10 is suited for servicing more than one pilot or crew member, the second crew member would be provided a breathing system that is duplicate of the breathing system 10 in Fig 1, Column 13, Lines 36-44; a duplicate breathing system and multiple pilots and/or crew members imply a second mask that could be used in emergencies) to provide oxygen to multiple pilots and/or crew members that might be on the same aircraft (Gupta: Column 13, Lines 36-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add multiple masks connected to the system of Gupta that are connected to the emergency oxygen dispenser, as taught by Gupta, to provide oxygen to multiple pilots and/or crew members that might be on the same aircraft (Gupta: Column 13, Lines 36-44).  Having multiple masks allow multiple people to receive the same oxygen from the same system on the aircraft and allows each person to individually control what 
Gupta fails to teach only cabin air is provided to a user via the preventive oxygen dispenser.
However, McGrady, of the same field of endeavor, teaches an improved apparatus and method for warning a pilot of life-support system failures (Abstract) including only cabin air (cabin air, Fig 3) can be provided to a user (breathing gas selector valve configured to provide cabin air to user, Fig 3; if on-board oxygen generation system is not functional, pilot may always breathe cabin air, Column 1, Lines 45-48; cabin air is provided if aircraft cabin is below 10,000 feet, Column 9, Lines 13-19) via a preventive oxygen dispenser (breathing mask, Fig 3) to ensure the pilot is able to breathe in the event the on-board oxygen generation system does not function (Column 1, Lines 45-48) and when the aircraft is below 10,000 feet (Column 9, Lines 13-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve to allow cabin air to flow to the pilot through the mask, as taught by McGrady, to ensure the pilot is able to breathe in the event the on-board oxygen generation system does not function (McGrady: Column 1, Lines 45-48) and when the aircraft is below 10,000 feet (McGrady: Column 9, Lines 13-19).  This added modification would allow the pilot to breathe cabin air without having to remove the mask which allows the pilot to switch oxygen sources more quickly and increases convenience.  Additionally, if the aircraft is at an altitude that is below 10,000 feet, pressurized oxygen sources or on-board oxygen generation systems would not be required which reduces waste of resources.

However, Gupta teaches the emergency oxygen dispenser comprises an emergency oxygen mask (Gupta: 79 is connected to the mask 12, Fig 1; 154 and 152 leads to the second crew member, Fig 1; breathing system 10 is suited for servicing more than one pilot or crew member, the second crew member would be provided a breathing system that is duplicate of the breathing system 10 in Fig 1, Column 13, Lines 36-44; a duplicate breathing system and multiple pilots and/or crew members imply a second mask that could be used in emergencies) to provide oxygen to multiple pilots and/or crew members that might be on the same aircraft (Gupta: Column 13, Lines 36-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add multiple masks connected to the system of Gupta that are connected to the emergency oxygen dispenser, as taught by Gupta, to provide oxygen to multiple pilots and/or crew members that might be on the same aircraft (Gupta: Column 13, Lines 36-44).  Having multiple masks allow multiple people to receive the same oxygen from the same system on the aircraft and allows each person to individually control what oxygen source they want.  Additionally, people would not be required to share masks in the event of an emergency.  Furthermore, people are capable of switching masks depending on their preference or size of the mask.  
Gupta fails to teach a pre-wear mode which is user-selectable using a preventive mode selection switch; only cabin air can be provided to a user via the preventive oxygen dispenser; 
However, McGrady, of the same field of endeavor, teaches an improved apparatus and method for warning a pilot of life-support system failures (Abstract) including a pre-wear mode (mode at which pilot is breathing cabin air, Fig 3; if on-board oxygen generation system is not functional, pilot may always breathe cabin air, Column 1, Lines 45-48) which is user-selectable using a preventive mode selection switch (pilot manually selects oxygen to be supplied, Column 10, Lines 56-68; if pilot selects standby oxygen source but no standby oxygen is available, either cabin air or oxygen from on-board oxygen generation system is provided, Column 11, Lines 9-22); only cabin air (cabin air, Fig 3) can be provided to a user (breathing gas selector valve configured to provide cabin air to user, Fig 3; if on-board oxygen generation system is not functional, pilot may always breathe cabin air, Column 1, Lines 45-48; cabin air is provided if aircraft cabin is below 10,000 feet, Column 9, Lines 13-19) via a preventive oxygen dispenser (breathing mask, Fig 3) to ensure the pilot is able to breathe in the event the on-board oxygen generation system does not function by providing a manual option (Column 1, Lines 45-48) and when the aircraft is below 10,000 feet (Column 9, Lines 13-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve to allow cabin air to flow to the pilot through the mask, as taught by McGrady, to ensure the pilot is able to breathe in the event the on-board oxygen generation system does not function by providing a manual option (McGrady: Column 1, Lines 45-48) and when the aircraft is below 10,000 feet (McGrady: Column 9, Lines 13-19).  This added modification would allow the pilot to breathe cabin air without having to remove the mask which allows the pilot to switch oxygen sources more 
Gupta-McGrady combination fails to teach the preventive oxygen supply system and the emergency oxygen supply system at least partly share a same oxygen source.
However, Phillips, of the same field of endeavor, teaches a breathing gas supply system for supplying breathing gas in an aircraft (Abstract) including a preventive oxygen supply system (24, Fig 1) and an emergency oxygen supply system (22, Fig 1) at least partly share (22 and 24 share 12 and 14, Fig 1) a same oxygen source (12 and/or 14, Fig 1) to economically provide fresh cabin air without having separate normal breathing and emergency breathing systems (Column 2, Lines 8-12) and to support the goal for fuel economy in civilian aircraft by reducing weight (Column 1, Lines 45-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to merge the stand-by oxygen source with the emergency oxygen source of Gupta-McGrady combination to come from one shared oxygen source, as taught by Phillips, to economically provide fresh cabin air without having separate normal breathing and emergency breathing systems (Phillips: Column 2, Lines 8-12) and to support the goal for fuel economy in civilian aircraft by reducing weight (Phillips: Column 1, Lines 45-51).

    PNG
    media_image1.png
    770
    1207
    media_image1.png
    Greyscale

Regarding Claim 21, Gupta-McGrady-Phillips combination teaches the preventive oxygen controller can be coupled to the emergency oxygen supply system, such that the preventive oxygen controller is configured to shut down automatically (Gupta: if the onboard generating means and stand-by supply means are malfunctioning, then it will switch to the emergency supply means as a backup by disconnecting from the onboard generating means and stand-by supply means, Column 3, Lines 18-27; automatic control means can select the breathing gas from one of three breathing gas sources including the emergency supply means; McGrady: when on-board oxygen generation system malfunctions, operational status and amount of oxygen in standby oxygen supply determines whether pilot uses standby supply or cabin air, Column 1, Lines 61-68 and Column 2, Lines 1-5) upon receipt of a signal (Gupta: signal to switch to the emergency supply means via automatic control means, Column 4, Lines 8-12; McGrady: 304 monitors 308 to determine its functional status and monitors standby oxygen 310 to determine quantity of oxygen, Column 4, Lines 17-21; in response to failure of on-board oxygen generation system 308, assuming oxygen remains in 310, the controller 304 will control valve 314 to change .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 4,651,728), McGrady et al. (US 5,022,393), and Phillips (US 7,255,104) as applied to Claim 1 above, and in further view of Pattisapu (US 2004/0242981).
Regarding Claim 6, Gupta-McGrady-Phillips combination teaches the claimed invention of Claim 1.  Gupta-McGrady-Phillips combination fails to teach the preventive oxygen controller comprises a manual switch for switching on and/or switching off the preventive oxygen supply system.
However, Pattisapu, of the same field of endeavor, teaches a method and apparatus for increasing aircraft safety (Abstract) including a manual switch (42, Fig 2) for switching on and/or turn off an entire preventive oxygen supply system (console 24 includes a master switch 42 for shutting down the console completely, paragraph 0015; console 24 can be used to activate other systems on the aircraft including pressurization switch 40 and emergency oxygen supply switch 38, paragraph 0010, Lines 17-21 and paragraph 0012, Lines 13-20) since the pilot is the best party to continue piloting the aircraft and to provide an additional safety measure in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a master switch to allow the pilot or user to shut down the system, as taught by Pattisapu, since the pilot is the best party to continue piloting the aircraft and to provide an additional safety measure in the event that the system remains inoperative while the pilot is suffering from low blood oxygen levels (Pattisapu: paragraph 0003).  This master switch allows the pilot to manually deactivate and activate the controller so that the pilot or user does not have to fully rely on the automated systems to function the aircraft and also to provide a simple mechanism to shut down the aircraft systems for saving power and oxygen resources.  Having a master switch to shut down the aircraft systems also adds convenience to turning off the aircraft when the aircraft has landed and/or is being placed in storage.  
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 4,651,728), McGrady et al. (US 5,022,393), and Phillips (US 7,255,104) as applied to Claims 1 and 10 above, and in further view of Fox (US 6,507,776).
Regarding Claim 9, Gupta- McGrady-Phillips combination teaches the claimed invention of Claim 1.  Gupta- McGrady-Phillips combination fails to teach the oxygen supply system is coupled within an automatic descent profile controller configured to allow the aircraft to perform an emergency descent when the decompression mode of the preventive oxygen controller is activated.
However, Fox, of the same field of endeavor, teaches an automatic descent profile controller (101, Fig 1) configured to allow an aircraft to perform an emergency descent (aircraft 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an automatic descent profile device or autopilot system, as taught by Fox, to the preventive oxygen supply system of Gupta-McGrady-Phillips combination to allow the aircraft to recover from a catastrophic loss of cabin pressure even when the pilot is incapacitated before being able to activate an emergency oxygen system and to bring the aircraft to a flight level with sufficient oxygen in the atmosphere (Fox: Column 1, Lines 64-67 and Column 2, Lines 1-6).
Regarding Claim 14, Gupta-McGrady-Phillips combination teaches the claimed invention of Claim 10.  Gupta-McGrady-Phillips combination fails to teach performing an emergency descent, by an automatic descent profile controller, when the decompression mode of the preventive oxygen controller is activated.
However, Fox, of the same field of endeavor, teaches performing an emergency descent (101 is programmed for rapid descent, Column 3, Lines 50-56), by an automatic descent profile controller (101, Fig 1), when a decompression mode (decompression is detected by sensor 105, Column 3, Lines 65-67) of a preventive oxygen controller (105, Fig 1) is activated to allow the aircraft to recover from a catastrophic loss of cabin pressure even when the pilot is incapacitated before being able to activate an emergency oxygen system and to bring the aircraft to a flight 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an automatic descent profile device or autopilot system, as taught by Fox, to the preventive oxygen supply system of Gupta-McGrady-Phillips combination to allow the aircraft to recover from a catastrophic loss of cabin pressure even when the pilot is incapacitated before being able to activate an emergency oxygen system and to bring the aircraft to a flight level with sufficient oxygen in the atmosphere (Fox: Column 1, Lines 64-67 and Column 2, Lines 1-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785